DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 7-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination fails to teach or disclose a device for optically measuring an external-thread profile of a pipe, comprising:  wherein a rotary platform rotationally mounted about the axis of rotation is provided to support the carrier element, and wherein between the rotary platform and the carrier element, a device for the at least biaxial pivotability of the carrier element relative to the rotary platform about two intersecting axes of rotation extending in parallel with the measuring plane in the form of a hexapod is provided in combination with the entirety of elements of instant claim 1.
As to claim 12, the prior art taken alone or in combination fails to teach or disclose a method for optically measuring the external-thread profile of a pipe using a device for optically measuring an external-thread profile of a pipe, comprising:
determining an angular deviation of the symmetrical axis from an axis extending perpendicular to the measuring plane; uniaxially pivoting the optical measuring unit until said angular deviation is 0° in combination with the entirety of elements of instant claim 12.
taking silhouette images of an end face of the pipe in two different directions located in the measuring plane of the optical paths in order to obtain a first and a second silhouette image; and -uniaxially or biaxially pivoting the optical measuring unit until the first and the second silhouette images of the end face correspond to a straight line in combination with the entirety of elements of instant claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael P LaPage/Primary Examiner, Art Unit 2886